UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-1013


ALVIA L. LACY,

                         Plaintiff – Appellant,

           v.

NATIONAL     RAILROAD   PASSENGER   CORPORATION,   Amtrak;   LARRY
TAYLOR,

                         Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cv-00179-RDB)


Submitted:    April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alvia L. Lacy, Appellant Pro Se. Kaiser H. Chowdhry, William J.
Delany, Andrew George Sakallaris, MORGAN LEWIS & BOCKIUS, LLP,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alvia L. Lacy appeals the district court’s order denying

relief on her complaint under 42 U.S.C. § 1983 (2012) and Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2012), and 42 U.S.C. §§ 2000e (2012).                           We

have     reviewed     the    record       and   find     no   reversible          error.

Accordingly,      although     we     grant     leave    to      proceed     in   forma

pauperis,    we     affirm   for    the    reasons      stated    by   the    district

court.     Lacy v. Nat’l R.R. Passenger Corp., No. 1:14-cv-00179-

RDB (D. Md. Dec. 8, 2014).                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                              AFFIRMED




                                           2